                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                                         5:20-cv-78-KDB
                                    (5:16-cr-41-KDB-DCK-1)

BYRON JOSEPH KNOX,                  )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                                    ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

           THIS MATTER is before the Court on a Motion to Stay filed by counsel for Petitioner,

(Doc. No. 3).

           Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 through counsel on June

17, 2020. He seeks relief pursuant to Rehaif v. United States, 139 S.Ct. 2191 (2019). (Doc. No.

1). The Court has ordered the Government to respond to the § 2255 Motion to Vacate. Petitioner

asks the Court to hold the § 2255 Motion to Vacate in abeyance pending the issuance of the Fourth

Circuit’s mandate in United States v. Gary, 954 F.3d 194 (4th Cir. 2020), which is presently

pending on the Government’s petition for en banc review. Petitioner argues that his § 2255 Motion

to Vacate depends in part on the Fourth Circuit’s holding in Gary that a defendant can establish

“structural error” by showing that a guilty plea was entered without an understanding of the

knowledge element articulated in Rehaif. AUSA Amy Ray consents to this Motion to Stay. 1 (Doc.

No. 3 at 2).

           The Court finds that the Motion to Stay is in the interest of justice and judicial economy



1
    Counsel for the Government has not yet entered an appearance in this case.
                                                           1



              Case 5:20-cv-00078-KDB Document 4 Filed 06/19/20 Page 1 of 2
and will be granted.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Motion to Stay, (Doc. No. 3), is GRANTED.

       2.      This case is held in abeyance pending the Fourth Circuit’s issuance of a mandate in

               pending the issuance of the Fourth Circuit’s mandate in United States v. Gary, 954

               F.3d 194 (4th Cir. 2020). The Government shall have 30 days following the Fourth

               Circuit’s issuance of its mandate in Gary file an answer, motion, or other response

               to the § 2255 Motion to Vacate.




                                             Signed: June 18, 2020




                                                 2



            Case 5:20-cv-00078-KDB Document 4 Filed 06/19/20 Page 2 of 2
